Case 8:19-cv-00233-JLS-KES Document 79 Filed 01/21/20 Page 1 of 14 Page ID #:1371




     1   SHARON A. URIAS (SBN 180642)
         sharon.urias@gmlaw.com
     2
         GREENSPOON MARDER LLP
     3   1875 Century Park East, Suite 1850
         Los Angeles, California 90067
     4
         Tel: (480) 306-5458
     5   Fax: (480) 306-5459
     6   JAMEY R. CAMPELLONE (Admitted Pro Hac Vice)
         jamey.campellone@gmlaw.com
     7   GREENSPOON MARDER LLP
     8   200 East Broward Boulevard, Suite 1800
         Fort Lauderdale, Florida 33301
     9   Tel: (954) 527-6296
    10   Fax: (954) 333-4027
         Attorneys for Defendants,
    11   Liquid Metal Motorsports, Inc. and James Owen
    12
                             UNITED STATES DISTRICT COURT
    13                      CENTRAL DISTRICT OF CALIFORNIA
    14
         MIN-SHIAN INDUSTRIAL CO.,             Case No. 19-CV-00233-JLS-KES
    15 M. & S. RESOURCES CORP., LTD.,

    16                                         [DISCOVERY DOCUMENT:
              Plaintiffs,                      REFERRED TO MAGISTRATE
    17                                         JUDGE KAREN E. SCOTT]
    18 v.
                                               JOINT STIPULATION RE ISSUANCE
    19 LIQUID METAL MOTORSPORTS,               OF LETTER ROGATORY TO
    20 INC., and JAMES OWEN,                   HARWEY SHEN
    21        Defendants.                      Initial Complaint filed: March 12, 2019
    22                                         Discovery Cutoff: May 22, 2020
                                               Final Pretrial Conference: Sept. 25, 2020
    23                                         Trial Date: TBD
    24
                                               Date: February 11, 2020
    25
                                               Time: 10:00 a.m.
    26                                         Courtroom: Santa Ana, Courtroom 6D
    27

    28
                                               -1-
                 JOINT STIPULATION RE: ISSUANCE OF LETTER ROGATORY TO HARWEY SHEN
Case 8:19-cv-00233-JLS-KES Document 79 Filed 01/21/20 Page 2 of 14 Page ID #:1372




     1                 MEMORANDUM OF POINTS AND AUTHORITIES
     2   I.    INTRODUCTION
     3         A.      Defendant’s Introductory Statement
     4         Defendant, Liquid Metal Motorsport, Inc. (“Liquid Metal”), by and through
     5   the undersigned attorneys and pursuant to Local Rule 37-1, seeks the issuance of a
     6   Letter Rogatory by the Court, requesting the assistance of the Supreme Court of
     7   British Columbia located in West Vancouver, Canada, to compel third-party
     8   witness Hao Wei Shen (“Shen”) to appear and provide sworn, oral testimony in
     9   West Vancouver, Canada. Pursuant to Local Rule 37-2.1, the Court’s Scheduling
    10   Order is attached hereto as Exhibit “A.”
    11         Plaintiffs, Min-Shian Industrial Co. (“Min-Shian”) and M. & S. Resources
    12   Corp., Ltd. (collectively, “Plaintiffs”), identified Shen, a former Min-Shian
    13   employee, as an individual likely to have discoverable information in their Rule 26
    14   Initial Disclosure, describing the “summary of information known” by Shen as
    15   “[a]greements between Plaintiffs, Liquid Metal, James Owen and/or Discount Tire
    16   Co., James Owen’s personal guarantee.” Indeed, Plaintiffs have alleged claims,
    17   among others, for breach of contract and breach of personal guarantee in their
    18   Second Amended Complaint. (Doc. 66.) As Min-Shian’s former Vice President of
    19   Sales, Shen is expected to have extensive personal knowledge and information
    20   regarding the events and circumstances underlying the claims in the
    21   Second Amended Complaint (Doc. 66). Additionally, Shen was a recipient or author
    22   of emails produced by Plaintiffs with their Initial Disclosure Statement.
    23         Thus, although Plaintiffs have conceded that Shen’s expected testimony is
    24   relevant, they nevertheless refuse to agree to the issuance of a Letter Rogatory on
    25   the purported grounds that it will “take too long” for the Canadian court to order the
    26   deposition. Plaintiffs take this position despite that they recently filed a Second
    27   Amended Complaint, to which a motion to dismiss (Doc. 72) is pending, the case is
    28
                                                  -1-
                    JOINT STIPULATION RE: ISSUANCE OF LETTER ROGATORY TO HARWEY SHEN
Case 8:19-cv-00233-JLS-KES Document 79 Filed 01/21/20 Page 3 of 14 Page ID #:1373




     1   not yet at issue and discovery only recently has commenced.
     2         Defendants’ counsel has conferred extensively with Plaintiffs’ counsel
     3   regarding this issue. On October 25, 2019, Defendants’ counsel discussed the motion
     4   with Plaintiffs’ counsel and at that time, it was Defendants’ counsel’s understanding
     5   that Plaintiffs did not intend to oppose the relief requested in this Stipulation.
     6   Plaintiffs’ counsel requested that Defendants’ counsel send the proposed letter
     7   rogatory to Plaintiffs’ counsel before filing it with the Court.           Due to a
     8   misunderstanding, Defendants filed a motion for issuance of letters rogatory
     9   representing that the motion was unopposed without providing the proposed motion
    10   and letter rogatory to Plaintiff’s counsel beforehand. (Doc. 73.) Plaintiffs’ counsel
    11   demanded that Defendants withdraw the motion, whereupon Defendants
    12   immediately filed an amended motion clarifying that “it has now come to the
    13   undersigned attorneys’ attention that Plaintiffs oppose the Motion.” (Doc. 74.) The
    14   Court filed an order striking the motions. (Doc. 75.) Defendants counsel had an
    15   additional telephonic consultation with Plaintiffs’ counsel on January 6, 2020, in an
    16   effort to resolve the issues set forth in this Stipulation. Plaintiffs’ counsel again
    17   refused to consent to the Letter Rogatory, while conceding that Shen has relevant
    18   information.
    19         Plaintiffs’ refusal to consent to issuance of a Letter Rogatory is in bad faith.
    20   They are seeking to prevent Liquid Metal from deposing a witness identified by
    21   Plaintiffs as having relevant information—a former employee involved in and with
    22   knowledge of the events giving rise to Plaintiffs’ breach of contract and breach of
    23   guarantee claims. Accordingly, Defendants seek attorneys’ fees and costs incurred
    24   in connection with the submission of this dispute to the Court.
    25         B.       Plaintiffs’ Introductory Statement
    26         A review of the Second Amended Complaint reveals that the actionable
    27   tortious misconduct began in or around March 2017 and stretched through
    28
                                                  -2-
                    JOINT STIPULATION RE: ISSUANCE OF LETTER ROGATORY TO HARWEY SHEN
Case 8:19-cv-00233-JLS-KES Document 79 Filed 01/21/20 Page 4 of 14 Page ID #:1374




     1   approximately June 2018. See Dkt. No. 66, ¶¶ 21-42, 58-60. Harwey Shen is a former
     2   vice president of Min-Shian who was terminated on December 9, 2016. Since then,
     3   he has had no involvement with any of the transactions or occurrences at issue.1 At
     4   no point in time was Harwey Shen involved in any of these transactions or
     5   occurrences, and he has no knowledge of them.
     6          This case was filed on February 5, 2019. Plaintiffs included Mr. Shen on their
     7   Rule 26 initial disclosures, served at the end of June 2018, because, prior to
     8   December 2016, Mr. Shen had knowledge of “[a]greements between Plaintiffs,
     9   Liquid Metal, James Owen and/or Discount Tire Co., [and] James Owen’s personal
    10   guarantee.”
    11          But Plaintiffs also included Hsiu-che Wu, the current president of Min-Shian,
    12   (and the president all throughout Mr. Shen’s tenure), as having the same or similar
    13   information regarding the “[a]greements between Plaintiffs, Liquid Metal, James
    14   Owen and/or Discount Tire Co.” Likewise, Huei Feng Tseng, Shiue Feng Chen, Chi
    15   Huei Lee, and Huei Feng Tseng were listed as possessing the same or similar
    16   information. Defendants have made no attempt to take their depositions. Defendants
    17   have, in fact, taken no depositions to date, whether 30(b)(6) or otherwise.
    18          The letters rogatory application is also futile. The Canadian Court will have
    19   to determine that “evidence of the same value as that sought from the person to be
    20   examined cannot otherwise be obtained.” Connecticut Retirement Plans and Trust
    21   Funds v. Buchan, 2007 ONCA 362 at para. 7 [Connecticut Retirement Plans]; see
    22   also AstraZeneca v. Wolman, [2009] O.J. No. 5344 at para 27. The Canadian Courts
    23   consider “whether the evidence is possessed by the targeted witness alone. . . . The
    24   criterion means that evidence of the same value as that sought from the person to be
    25   examined cannot otherwise be obtained.” AstraZeneca v. Wolman, [2009] O.J. No.
    26   1
          Plaintiffs intend to submit declarations in a supplemental memorandum pursuant to Local Rule
    27   37-2.3. Plaintiffs request that the Court defer ruling pending submission of the supplemental
         memorandum and accompanying declarations, which have to be reviewed and executed in Taipei,
    28   Taiwan.
                                                      -3-
                   JOINT STIPULATION RE: ISSUANCE OF LETTER ROGATORY TO HARWEY SHEN
Case 8:19-cv-00233-JLS-KES Document 79 Filed 01/21/20 Page 5 of 14 Page ID #:1375




     1   5344 at para 27. The Canadian courts consider both the unique value of the evidence
     2   being sought in Canada and whether the witness from which the evidence is being
     3   sought is a unique source of this evidence. Harwey Shen is not a unique source of
     4   information. He was terminated several months prior to the transactions and
     5   occurrences at issue, and numerous individuals listed in the initial disclosures have
     6   the same information. Counsel for Plaintiffs have consistently inquired as to whether
     7   Mr. Shen possesses information that is uniquely necessary, so as to satisfy the
     8   applicable Canadian law. Defendants have never attempted to explain why they
     9   believe that Mr. Shen possesses unique information.
    10          Discovery opened in this case on February 5, 2019. The scheduling order
    11   entered on April 29, 2019. Initial Disclosures were served on June 28, 2019.
    12   Defendants inquired as to whether counsel for Plaintiffs represent Harwey Shen on
    13   August 8, 2019. Counsel for Defendants did not properly seek a letter rogatory until
    14   now, January 17, 2020.2
    15          The letters rogatory process has been described as “complicated, dilatory, and
    16   expensive.” Societe Nationale Industrielle Aerospatiale v. U.S. Dist. Court for S.
    17   Dist. of Iowa, 482 U.S. 522, 531 (1987). The issuance of letters rogatory to Canada
    18   in this circumstance would cause an inherent delay that would prejudice the
    19
         2
    20     On October 25, 2019, during a meet and confer on an unrelated matter, counsel for Defendants
         asked whether counsel for Plaintiffs oppose the issuance of letters rogatory directed to Harwey
    21   Shen. Counsel for Plaintiffs stated on the call that they did not believe that they would oppose, but
         needed time to consider the matter, since it had not been noticed for the meet and confer or raised
    22   previously. Counsel for Plaintiffs stated that they would need to see the motion before they would
    23   advise as to their position, to which counsel for Defendants agreed. Counsel for Plaintiffs stated in
         writing, “As discussed, we do not believe that we will oppose a letter rogatory directed to Harwey
    24   Shen, but we will want to review the pleading before it is filed.” Instead of sending the motion for
         review, Defendants filed a motion for letters rogatory on November 20, 2019. Counsel for
    25   Plaintiffs requested that counsel for Defendants revise their motion to reflect Plaintiffs opposition,
         because, upon review, it was apparent that the letters rogatory process would needlessly delay the
    26
         litigation, without any apparent chance of success in Canada. Defendants followed up by stating,
    27   “You are correct that we agreed to send it to you before filing it. . . . [we] will be in touch with you
         tomorrow to address this issue.” The Court ultimately struck the motion, because discovery
    28   motions have been referred to the Honorable Karen E. Scott.
                                                           -4-
                    JOINT STIPULATION RE: ISSUANCE OF LETTER ROGATORY TO HARWEY SHEN
Case 8:19-cv-00233-JLS-KES Document 79 Filed 01/21/20 Page 6 of 14 Page ID #:1376




     1   Plaintiffs. See Cordeiro v. Alves, No. 1:16-CV-23233-UU, 2017 WL 3099086, at *1
     2   (S.D. Fla. Apr. 7, 2017); Cover v. Windsor Surry Co., No. 14-CV-05262-WHO,
     3   2016 WL 8231158, at *3 (N.D. Cal. Dec. 19, 2016); ); United States v. Rosen, 240
     4   F.R.D. 204, 215 (E.D. Va. 2007) ).
     5         This matter has been pending for over a year and discovery closes in four
     6   months. Based on prior experience with the letters rogatory process in Canada, the
     7   application may take at least a year to process. It appears unlikely to resolved within
     8   the confines of the scheduling order and the Plaintiffs’ oppose the inherent delay that
     9   it will cause. Because the same or substantial evidence may still be obtained through
    10   Plaintiffs’ witnesses, the Canadian Court will not grant the request. More critically,
    11   the letter of request will only be used to delay these proceedings. Accordingly,
    12   Plaintiffs oppose the issuance of letters rogatory.
    13
         II.    DEFENDANTS’ STATEMENT OF ISSUES IN DISPUTE AND
                LEGAL POSITION
    14
               Good cause supports Liquid Metal’s request for issuance of a Letter Rogatory
    15
         for Shen’s deposition. Shen, who resides in Canada, was formerly employed as
    16
         Min-Shian’s Vice President of Sales and is expected to have extensive personal
    17
         knowledge and information regarding the events and circumstances underlying the
    18
         claims in the Second Amended Complaint (Doc. 66), as set forth above.
    19
               On September 12, 2019, Liquid Metal sent a letter to Shen requesting that he
    20
         consent to the taking of his deposition in order to avoid the time and expense
    21
         associated with seeking an Order from the court in British Columbia, and offering
    22
         to travel to Canada and arrange a date and time for the deposition at a mutually-
    23
         convenient location. Shen’s last known address is 304 Moyne Drive, West
    24
         Vancouver, BC V7S1J5 Canada.
    25
               A.      This Court Has Inherent Authority to Issue the Letter Rogatory
    26
               All courts of the United States have the inherent power to issue a
    27
         Letter Rogatory, or letter of request, to the court of a foreign nation requesting that
    28
                                                   -5-
                    JOINT STIPULATION RE: ISSUANCE OF LETTER ROGATORY TO HARWEY SHEN
Case 8:19-cv-00233-JLS-KES Document 79 Filed 01/21/20 Page 7 of 14 Page ID #:1377




     1   the testimony of a witness residing within that foreign court’s jurisdiction be taken
     2   pursuant to the direction of that foreign court for use in a pending action in the
     3   United States. See United States v. Staples, 256 F.2d 290, 292 (9th Cir. 1958).
     4         Rule 28(b)(1)(B) of the Federal Rules of Civil Procedure permits litigants to
     5   take a deposition in a foreign country “under a letter of request, whether or not
     6   captioned a ‘letter rogatory,’ ” and the court may issue such a letter “without a
     7   showing that taking the deposition in another manner is impractical or
     8   inconvenient.” Fed. R. Civ. P. 28(2)(B). In addition, 28 U.S.C. § 1781(b)(2) provides
     9   that a tribunal in the United States may directly transmit a Letter Rogatory or request
    10   to a foreign or international tribunal. The British Columbia Evidence Act also
    11   provides that courts outside of Canada may serve letters rogatory upon Canadian
    12   courts. See British Columbia Evidence Act, R.S.B.C. 1996, C. 124 § 53.
    13         It is in the court’s discretion whether to issue a letter rogatory, “however, a
    14   court should neither ‘weigh the evidence sought from the discovery request nor . . .
    15   attempt to predict whether that evidence will actually be obtained.’” Parsons Xtreme
    16   Golf LLC v. Taylor Made Golf Co. Inc., No. CV-17-03125-PHX-JJT, 2018 WL
    17   3954414, at *2 (D. Ariz. Aug. 17, 2018) (citing Barnes & Noble, Inc. v. LSI Corp.,
    18   2013 WL 812331, at *2 (N.D. Cal. Mar. 5, 2013). Further, “[g]enerally, a court
    19   should grant such a request absent a showing by the opposing party demonstrating
    20   good cause to deny the motion.” Id. The court will base its decision whether to issue
    21   a Letter Rogatory on the scope of discovery permitted under Rule 26. B & L Drillings
    22   Elecs. v. Totco, 87 F.R.D. 543, 545 (W.D. Okla. 1978).
    23         Here, Liquid Metal respectfully submits that this Court should use its inherent
    24   authority, as well as that provided by statute, and issue the attached Letter Rogatory.
    25   The Letter Rogatory requests that, under the principals of the comity of nations, the
    26   Canadian Court order the examination of persons within its jurisdiction. The Letter
    27   Rogatory also conforms to § 53 of the British Columbia Evidence Act, R.S.B.C.
    28
                                                   -6-
                  JOINT STIPULATION RE: ISSUANCE OF LETTER ROGATORY TO HARWEY SHEN
Case 8:19-cv-00233-JLS-KES Document 79 Filed 01/21/20 Page 8 of 14 Page ID #:1378




     1   1996, C. 124, and Liquid Metal will ensure that no unnecessary hardship or burden
     2   is placed upon Shen. Accordingly, the issuance of the Letter Rogatory is proper.
     3
                B.    Shen’s Testimony is Highly Relevant to the Claims and Defenses
                      before this Court
     4
               When determining whether to issue a Letter Rogatory, a court will not weigh
     5
         the evidence sought nor predict whether that evidence will actually be obtained.
     6
         Barnes & Noble, Inc. v. LSI Corp., No. C 11-02709 EMC LB, 2013 WL 812331, at
     7
         *2 (N.D. Cal. Mar. 5, 2013). Rather, when determining whether to issue a letter
     8
         rogatory, a court considers the scope of discovery as set forth in the Federal Rules
     9
         of Civil Procedure. Id. Under Rule 26(b), “[p]arties may obtain discovery regarding
    10
         any nonprivileged matter that is relevant to any party’s claim or defense . . . .” Fed.
    11
         R. Civ. P. 26(b)(1).
    12
               Shen, Min-Shian’s former Vice President of Sales, was Liquid Metal’s
    13
         account representative from 2006 through approximately 2017 when he was
    14
         replaced by another Min-Shian employee, Michael Lee. In that role, among other
    15
         things, Shen was Liquid Metal’s “point person” at Min-Shian. Shen thus has
    16
         extensive knowledge regarding Liquid Metal’s account with Min-Shian, the parties’
    17
         course of conduct, shipments of wheels from Min-Shian to Liquid Metal, and
    18
         Discount Tire’s purchase of wheels from Min-Shian during the time period alleged
    19
         in the Second Amended Complaint. In fact, attached as Exhibit C to the Second
    20
         Amended Complaint (Doc. 66-3) is a letter from Discount Tire to Shen regarding
    21
         the parties’ business relationship and Discount Tire’s purchase of wheels. Shen also
    22
         has knowledge regarding meetings in China among Discount Tire, Min-Shian, and
    23
         Liquid Metal. Thus, Liquid Metal understands that Shen has highly relevant
    24
         information to this case. Moreover, the testimony sought from Shen is not otherwise
    25
         obtainable. It is neither publicly available nor available via party discovery.
    26
         Plaintiffs have not agreed to produce Shen and his deposition cannot be compelled
    27
         by notice. Thus, there is no means of obtaining this evidence other than by seeking
    28
                                                   -7-
                  JOINT STIPULATION RE: ISSUANCE OF LETTER ROGATORY TO HARWEY SHEN
Case 8:19-cv-00233-JLS-KES Document 79 Filed 01/21/20 Page 9 of 14 Page ID #:1379




     1   it directly from Shen by a Letter Rogatory.
     2          The oral testimony sought by Liquid Metal is narrowly tailored and will not
     3   impose an undue burden on Shen. Specifically, Liquid Metal intends to question
     4   Shen regarding his communications and dealings with Defendant, James Owen,
     5   other Liquid Metal employees, and Discount Tire. Liquid Metal also intends to
     6   question Shen regarding Min-Shian’s manufacturing and distribution processes with
     7   respect to wheels shipped to Liquid Metal for purchase by Discount Tire, the nature
     8   of the parties’ business relationship, and the parties’ handling of defective products
     9   manufactured by Plaintiffs—all of which are issues directly related to the claims
    10   and/or defenses in this case.
    11
               C.    Liquid Metal’s Request to Take the Deposition Is Consistent With
                     the Laws of Canada
    12
                Because Shen resides in Canada, it is necessary for Liquid Metal to seek the
    13
         assistance of this Court to issue a Letter Rogatory to enable Liquid Metal to depose
    14
         him.
    15
                The Canada Evidence Act recognizes letters rogatory and provides the
    16
         authority to give effect to such a request when it is established that the witness from
    17
         whom discovery is sought to be obtained is within the jurisdiction of the court.
    18
         The Canada Evidence Act provides:
    19              If, on an application for that purpose, it is made to appear to any
                    court or judge that any court or tribunal outside Canada, before
    20              which any civil, commercial or criminal matter is pending, is
                    desirous of obtaining the testimony in relation to that matter of a
    21              party or witness within the jurisdiction of the first mentioned
                    court, of the court to which the judge belongs or of the judge, the
    22              court or judge may, in its or their discretion, order the
                    examination on oath on interrogatories, or otherwise, before any
    23              person or persons named in the order, of that party or witness
                    accordingly, and by the same or any subsequent order may
    24              command the attendance of that party or witness for the purpose
                    of being examined.
    25

    26   Canada Evidence Act, Revised Statutes of Canada (“R.S.C.”) 1985, c. C-5. Part II,
    27   46(1). Further, the Letter Rogatory does not seek evidence that is privileged under
    28   the laws of the United States or Canada.
                                                    -8-
                  JOINT STIPULATION RE: ISSUANCE OF LETTER ROGATORY TO HARWEY SHEN
Case 8:19-cv-00233-JLS-KES Document 79 Filed 01/21/20 Page 10 of 14 Page ID #:1380




     1          Accordingly, Liquid Metal respectfully requests this Court issue the
     2   accompanying Letter Rogatory.
     3
         III.   PLAINTIFFS’ STATEMENT OF ISSUES IN DISPUTE AND LEGAL
     4          POSITION
     5          In December 2016, months prior to the transactions and occurrences at issue,
     6   Harwey Shen was terminated. See Dkt. No. 66 at ¶¶ 21-42, 58-60. Defendants know
     7   full well that he has no knowledge of the transactions and occurrences at issue, and
     8   that numerous other employees worked the Liquid Metal account concurrently from

     9   the start of the relationship with Liquid Metal to the end of the relationship.

    10
         Plaintiffs’ counsel have inquired as to what information Mr. Shen has that is unique,
         so as to justify a letters rogatory application at the late stage of the discovery process.
    11
         Defendants have not provided any such information. Because “delay attends the
    12
         letters rogatory process and counsels against issuance,” Rosen, 240 F.R.D. at 215,
    13
         and because “[t]here is insufficient reason to engage in the complication, delay, and
    14
         expense inherent to letters rogatory where Plaintiff can provide the same facts.”
    15
         Route1 Inc. v. AirWatch LLC, No. 1:17-CV-00331-RGA, 2018 WL 6427145, at *1
    16
         (D. Del. Dec. 7, 2018), Defendants oppose the issuance of letters rogatory.
    17         A.    The Court Should Decline to Exercise its Inherent Authority to
    18
                     Issue the Letters Rogatory Because Granting the Motion would
                     Cause an Inherent Delay that would Prejudice Plaintiffs
    19
                “As an initial matter, the decision whether to issue letters rogatory lies within
    20
         the discretion of the district court and is reviewed for an abuse of that discretion.”
    21   Cordeiro, 2017 WL 3099086, at *1 (citing United States v. El-Mezain, 664 F.3d 467,
    22   517 (5th Cir. 2011); United States v. Liner, 435 F.3d 920, 924 (8th Cir. 2006)). The
    23   letters rogatory process “has been described as ‘complicated, dilatory, and
    24   expensive.’ ” El-Mezain, 664 F.3d at 517 (citing and quoting Societe Nationale, 482
    25   U.S. at 531; Rosen, 240 F.R.D. at 215). A court may, therefore, deny a motion for
    26   letters rogatory as long as there is a “good reason” to deny the request. Cordeiro,
    27   2017 WL 3099086, at *1. Good reasons include, among other things, where granting
    28   the motion would cause an inherent delay that would prejudice the opposing party.
                                                     -9-
                   JOINT STIPULATION RE: ISSUANCE OF LETTER ROGATORY TO HARWEY SHEN
Case 8:19-cv-00233-JLS-KES Document 79 Filed 01/21/20 Page 11 of 14 Page ID #:1381




     1   See Cordeiro, 2017 WL 3099086, at *1 (citing Ziplocal, 795 F.3d at 1274).
     2         Letters rogatory applications directed to Canada have been denied where the
     3   moving party “has not offered an adequate explanation for its delay in bringing these
     4   motions.” Cover, 2016 WL 8231158, at *3; accord Yellow Pages Photos, Inc. v.

     5   Ziplocal, LP, 795 F.3d 1255, 1273–74 (11th Cir. 2015) (affirming denial of letters
         rogatory request to depose Canadian company, because moving party had delayed
     6
         and information was otherwise available). “[D]elay attends the letters rogatory
     7
         process and counsels against issuance.” Rosen, 240 F.R.D. at 215. Here, “[t]here is
     8
         insufficient reason to engage in the complication, delay, and expense inherent to
     9
         letters rogatory where Plaintiff can provide the same facts.” Route1 Inc. v. AirWatch
    10
         LLC, No. 1:17-CV-00331-RGA, 2018 WL 6427145, at *1 (D. Del. Dec. 7, 2018).
    11        B.     Shen was Terminated in December 2016 and Shen’s Testimony is
    12               Not Material to the Case
    13
               Harwey Shen was terminated in December 2016, months prior to the
         transactions and occurrences at issue. See Dkt. No. 66 at ¶¶ 21-42, 58-60. Defendants
    14
         know full well that he has no knowledge of the transactions and occurrences at issue,
    15
         and that numerous other employees worked the Liquid Metal account concurrently
    16
         from the start of the relationship with Liquid Metal to the end of the relationship.
    17
         Plaintiffs’ counsel have inquired as to what information Mr. Shen has that is unique
    18
         so as to justify a letters rogatory application at the late stage of the discovery process.
    19
         Defendants have not provided any such information.
    20        C.     The Laws of Canada Require that the Information be Otherwise
    21               Unavailable From Any Other Sources and Numerous Other
                     Sources are Available
    22
               The Canadian Court will have to determine that “evidence of the same value
    23
         as that sought from the person to be examined cannot otherwise be obtained”.
    24   Connecticut Retirement Plans and Trust Funds v. Buchan, 2007 ONCA 362 at para.
    25   7 [Connecticut Retirement Plans]; see also AstraZeneca v. Wolman, [2009] O.J. No.
    26   5344 at para 27. The Canadian Courts consider “whether the evidence is possessed
    27   by the targeted witness alone. . . . The criterion means that evidence of the same
    28
                                                    -10-
                   JOINT STIPULATION RE: ISSUANCE OF LETTER ROGATORY TO HARWEY SHEN
Case 8:19-cv-00233-JLS-KES Document 79 Filed 01/21/20 Page 12 of 14 Page ID #:1382




     1   value as that sought from the person to be examined cannot otherwise be obtained.”
     2   AstraZeneca v. Wolman, [2009] O.J. No. 5344 at para 27. The Canadian courts
     3   consider both the unique value of the evidence being sought in Canada and whether
     4   the witness from which the evidence is being sought is a unique source of this

     5   evidence. Harwey Shen is not a unique source of information. He was terminated
         several months prior to the actionable conduct, and numerous individuals listed in
     6
         the initial disclosures have the same information. Counsel for Plaintiffs have
     7
         consistently inquired as to whether Mr. Shen possesses information that is uniquely
     8
         necessary, so as to satisfy the applicable Canadian law. Defendants have never
     9
         attempted to explain why they believe that Mr. Shen possesses unique information.
    10
         There is good reason to deny the letters rogatory request, because it will only cause
    11
         significant and unjustified delay.
    12
               D.      The Court Should Deny Defendants Fee Request
    13

    14         Finally, Defendants request, in a single sentence and without providing any
         details about their expenses incurred, that the Court award them their attorneys’ fees
    15
         and costs incurred “in connection with their submission of this dispute to the Court.”
    16
         (Stip. at 2.) Defendants do not cite any authority for their fee request, and thus
    17
         Plaintiffs have no notice as to the legal basis for the fee request and thus no
    18
         opportunity to respond. Plaintiffs seek solely to prevent needless delay, which the
    19
         case law supports.
    20
               Moreover, as explained above, the Court should deny the request for an
    21
         issuance of a letter rogatory for Harwey Shen. It is well settled that the
    22
         “determination as to when a request for a letter rogatory should be granted and when
    23   it should be refused must be decided in view of the circumstances of the particular
    24   case involved.” B & L Drilling Electronics v. Totco, 87 F.R.D. 543, 545 (W.D. Okla.
    25   1978). Here, the circumstances weigh in favor of denying the letter rogatory request
    26   given (1) the proximity of the request to the close of discovery, (2) the potential that
    27   the request prejudices Plaintiffs’ prosecution of the case by continuing trial and
    28
                                                   -11-
                    JOINT STIPULATION RE: ISSUANCE OF LETTER ROGATORY TO HARWEY SHEN
Case 8:19-cv-00233-JLS-KES Document 79 Filed 01/21/20 Page 13 of 14 Page ID #:1383




     1   pretrial dates, (3) the ready availability of the information sought from other sources
     2   that do not require the issuance of a letter rogatory, (4) Mr. Shen’s lack of knowledge
     3   about the issues in this dispute given his December 2016 termination date, and (5)
     4   the likelihood that Canadian courts will deny the request in light of the requirements

     5   under Canadian law. Accordingly, at a minimum, it cannot reasonably be disputed
         that Plaintiffs are justified in opposing the issuance of a letter rogatory, and the Court
     6
         should thus deny Defendants’ fee request.
     7
               For the foregoing reasons, Plaintiffs respectfully request this Court deny the
     8
         issuance of Letters Rogatory.
     9
                                           Respectfully Submitted,
    10
         Dated: January 21, 2020.          GREENSPOON MARDER LLP
    11

    12                                     By:    /s/ Sharon A. Urias
                                                  Sharon A. Urias
    13
                                                  1875 Century Park East, Suite 1850
    14                                            Los Angeles, California 90067
    15
                                           By:    /s/ Jamey R. Campellone
    16                                            Jamey R. Campellone
                                                  200 East Broward Boulevard, Suite 1800
    17
                                                  Fort Lauderdale, Florida 33301
    18                                            Attorneys for Defendants,
                                                  Liquid Metal Motorsports, Inc. and
    19
                                                  James Owen
    20
         Dated: January 21, 2020.          BLACK, SREBNICK, KORNSPAN &
    21
                                           STUMPF, P.A.
    22

    23
                                           By:    /s/ Jared Lopez
                                                  Jared Lopez
    24                                            Robert T. Dunlap
                                                  201 S. Biscayne Boulevard, Suite 1300
    25                                            Miami, Florida 33131
    26                                            Attorneys for Plaintiffs
                                                  Min-Shian Industrial Co. and M & S.
    27                                            Resources Corp.
    28
                                                    -12-
                  JOINT STIPULATION RE: ISSUANCE OF LETTER ROGATORY TO HARWEY SHEN
Case 8:19-cv-00233-JLS-KES Document 79 Filed 01/21/20 Page 14 of 14 Page ID #:1384




     1
                                         ATTESTATION

     2          Pursuant to Local Rule 5-4.3.4(a)(2), I, Jamey R. Campellone, attest that all
     3
         signatories listed above, and on whose behalf the filing is submitted, concur in the
         filing’s content and have authorized the filing.
     4

     5                                   By:   /s/ Jamey R. Campellone
                                               Jamey R. Campellone
     6

     7

     8
     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                                 -13-
                  JOINT STIPULATION RE: ISSUANCE OF LETTER ROGATORY TO HARWEY SHEN
